f\LEO
                             UNITED STATES DISTRICT COURT                          FEB 11 2009
                             FOR THE DISTRICT OF COLUMBIA                             1(iR W\'\I111N(l10N, ClERK
                                                                              -y~S. OISlP.~l COURl
MICHAEL S. GORBEY,

               Plaintiff,

       v.                                             Civil Action   N'09 0261
DISTRICT OF COLUMBIA, et al.,

               Defendants.

                                  MEMORANDUM OPINION

       This matter is before the Court on plaintiffs application to proceed in forma pauperis and

pro se complaint. The application will be granted and the complaint will be dismissed.

       The Hon. Gregory Jackson, Associate Judge of the Superior Court of the District of

Columbia, presided over plaintiffs criminal case. According to plaintiff, Judge Jackson had "no

authority[] or jurisdiction over any charge being prosecuted by the federal government," such that

his actions were "illegal and outside his judicial capasity [sic]." CompI. at 3. In addition, Judge

Jackson allegedly made erroneous rulings, refused to recuse himself, prevented plaintiff from

availing himself of the assistance of counsel, and imposed a lengthy prison sentence. See id. at 4-

7. For these alleged violations of rights protected under the United States Constitution, plaintiff

demands damages totalling $22 billion. !d. at 7.

       Judge Jackson enjoys absolute immunity from liability for damages for acts committed

within his judicial jurisdiction. See Mirales v. Waco, 502 U.S. 9 (1991); Forrester v. White, 484

U.S. 219 (1988); Bradley v. Fisher, 13 Wall. 335,20 L.Ed. 646 (1872). The prosecution of

plaintiffs criminal case falls within his jurisdiction, as the Superior Court has jurisdiction over

criminal cases under any law applicable exclusively to the District of Columbia. See D.C. Code

§ 11-923. In the District of Columbia, the United States Attorney for the District of Columbia



                                                                                                                   3
conducts criminal prosecutions in the name of the United States for any violation of criminal

laws where the maximum term of imprisonment exceeds one year. See D.C. Code § 23-101.

The fact that a federal prosecutor brought charges against plaintiff does not deprive the Superior

Court of jurisdiction.

        To the extent that plaintiffs claim goes to the fact of his confinement, he cannot recover

damages in a civil rights action under 42 U.S.c. § 1983 without showing that his confinement

has been invalidated by "revers[al] on direct appeal, expunge[ment] by executive order,

declar[ation of invalidity] by a state tribunal authorized to make such determination, or ... a

federal court's issuance ofa writ of habeas corpus." Heckv. Humphrey, 512 U.S. 477,486-87

(1994); accord White v. Bowie, 194 F.3d 175 (D.C. Cir. 1999) (table). Plaintiff has not satisfied

this prerequisite and therefore fails to state a claim under Section 1983.

        An Order consistent with this Memorandum Opinion will be issued separately on this

date.